Citation Nr: 1705867	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  05-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 1, 2008, in excess of 50 percent from February 1, 2008, to May 22, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to May 22, 2015.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971, to include courageous service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In April 2008 and June 2009, the Veteran testified at RO hearings regarding his PTSD symptoms.  Transcripts of both hearings are of record.

The issue of entitlement to service connection for peripheral neuropathy is addressed in the Remand portion of the decision below and is remanded to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD has been manifested by social and occupational impairment with deficiencies in most areas.

2.  Throughout the entire period on appeal, the Veteran's service-connected PTSD has rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to May 22, 2015, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Beginning May 22, 2015, the criteria for a disability rating in excess of 70 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  Throughout the period on appeal, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated October 2006, March 2009, March 2010, April 2010, July 2010, and November 2011.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA outpatient treatment records, and Vet Center treatment records have been obtained.  There is no indication there are any outstanding relevant private treatment records necessary to decide this appeal.  Moreover, the Veteran has been afforded adequate VA examinations during the period on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the August 2007, May 2008, March 2009, January 2010, September 2013, May 2015, and July 2016 VA examiners performed examinations of the Veteran, took into account his statements and treatment records, and provided adequate information required for rating purposes.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Procedural History and Compliance with Prior Remand Directives

By way of history, the RO granted the Veteran's claim for service connection for PTSD in a September 2007 decision and assigned a 30 percent disability rating.  The RO readjudicated the Veteran's claim based on the provisions of 38 C.F.R. § 3.156(b) because Vet Center records were received within the appeal period, and in a June 2008 rating decision continued the 30 percent evaluation prior to February 1, 2008, and assigned a 50 percent rating thereafter.  The Veteran again submitted evidence within the appeal period of the June 2008 rating decision, and in an April 2009 decision confirmed and continued the previously assigned ratings.  The Veteran filed a timely notice of disagreement.  In March 2010, the Veteran filed a claim for entitlement to TDIU due to, in part, PTSD and depression.

In August 2013, the Board remanded the Veteran's claims for increased ratings for PTSD and for entitlement to TDIU to schedule the Veteran for a hearing before the Board.  In February 2014, the Veteran was notified that a videoconference hearing was scheduled on April 16, 2014.  In a letter dated March 2014, the Veteran's representative requested that the Veteran's hearing be rescheduled and that he be afforded a Travel Board hearing instead; the representative stated the Veteran was willing to have his hearing delayed until a member of the Travel Board holds hearings at the local RO.  In August 2014, the Board remanded the Veteran's claim to schedule another hearing.  In an October 2015 statement, the Veteran withdrew his request for a Board hearing.

In a December 2015 rating decision, the RO continued the 30 percent rating prior to February 1, 2008, continued the 50 percent rating beginning February 1, 2008, and prior to May 22, 2015, and assigned a 70 percent rating thereafter.  The RO also granted entitlement to TDIU effective May 22, 2015.

In June 2016, the Veteran's claim was remanded by the Board to obtain his outstanding VA treatment records and Vet Center records; these records have been obtained and associated with the evidence of record.  The remand directives also required that the Veteran be provided with a more recent VA psychiatric examination and that an opinion should be obtained to determine if it was possible to separate any psychiatric symptoms due to the Veteran's PTSD from symptoms due to any other diagnosed psychiatric disorder, including depression.  The Veteran attended a July 2016 VA psychiatric examination and the examiner provided an adequate opinion.

Based on the foregoing, the Board finds that there has been substantial compliance with its August 2013, August 2014, and June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria for Increased Rating Claims and Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disorders, such as PTSD, are all rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411.  General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disability, reasonable doubt is resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The record contains Global Assessment of Functioning (GAF) scores assigned by mental health professionals who have evaluated the Veteran.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Therefore, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  As such, in evaluating the severity of mental disorders, the disability rating is to be based on all of the evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016) (emphasis added).  

A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  A GAF score of 11 to 20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See DSM-IV.

The issue of entitlement to TDIU is part and parcel of an increased rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age and any impairment caused by nonservice-connected disabilities are not considered when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the more relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.


Factual Background and Analysis

The Veteran believes that manifestations of his PTSD are more severe than the currently assigned disability ratings contemplate.  He also contends that he is unable to work due to his PTSD.

As an initial matter, the Board remanded the Veteran's claims in June 2016 to obtain a new examination and medical opinion; specifically, the Board requested that a mental health professional provide an opinion regarding whether it was possible to separate any psychiatric symptoms due to the Veteran's PTSD from symptoms due to any other diagnosed psychiatric disorder, including depression, which as diagnosed in February 2008 and February 2009.  Following a July 2016 examination, the examiner indicated that a diagnosis of PTSD was continued and that while the Veteran did not meet the diagnostic criteria for major depression, he did have times where he felt more depressed, which the examiner found was part of the Veteran's PTSD.  Accordingly, the Board will consider all the Veteran's psychiatric symptoms in evaluating the severity of his PTSD.  See Mittleider, 11 Vet. App. at 182.

The Veteran has been treated since 2006 with psychotherapy with a therapist from the Vet Center, whom he sees once or twice monthly.  The Veteran continues to see the same therapist and has indicated that he feels comfortable with her and that they have built a rapport.  In that regard, the Veteran has stated he has not felt comfortable discussing all his symptoms with medical professionals who are strangers to him.  While the Board will consider all the relevant evidence of record, it will afford more weight to the medical evidence received from the Vet Center rather than the evidence in the compensation and pension examination reports.

The Veteran has described his PTSD as a "daily effort."  He has reported only sleeping four to five hours a night and that he has difficulty falling asleep.  He easily wakes up to noises during the night and experiences nightmares and intrusive thoughts.  His dominant mood issues have been related to anxiety and irritability and depression symptoms have ebbed and flowed.  The Veteran has also reported regular problems with an exaggerated startle response and hypervigilance, which leads to distractibility.  He has difficulty concentrating and his working memory is impaired.  He has also reported continued avoidance behavior, both generally and of specific reminders.  For example, the Veteran avoids watching war movies and violent movies and also avoids crowds and noisy places.  He testified at his April 2008 RO hearing that he chose to live in a secluded area in Montana to avoid being around people.  At times, the Veteran endorsed suicidal ideations, but has identified his faith as a protective factor, there is no evidence that he has tried to harm himself during the period of the claim.  His therapist at the Vet Center has indicated that the Veteran attempts to present himself as a mild-mannered gentleman, but probing into his life experiences has revealed an angry man.

Overall, the Veteran's PTSD is best described as being productive of occupational and social impairment with deficiencies in most areas, thus warranting a 70 percent disability rating.

A disability rating in excess of 70 percent is not warranted because the evidence does not demonstrate that the Veteran is totally occupationally and socially impaired.  The Veteran is still able to sustain relationships with some people.  Although he is estranged from his children, he has acknowledged feeling close to his mother, brother, and sister and indicated he has a close relationship with one of his oldest granddaughters.  While he has indicated he is not close to others socially, he is able to interact with others on a brief and superficial basis.  In July 2016, the Veteran reported that he maintained a positive relationship with his significant other and that they have been in a relationship for about two years.  The record does not reflect the Veteran has at any time exhibited gross impairment in thought processes or communication.  Although at times he has acknowledged auditory and visual hallucinations, these have not been persistent nor have they caused total impairment.  He has been independent in activities of daily living and self care and is able to satisfactorily attend to his grooming and hygiene.  Admirably, the Veteran spends a significant amount of time being actively involved with veterans' organizations and volunteering with sick children and with veterans in hospice care.

While the Veteran is not totally occupationally and socially impaired due to his PTSD, the Board does find that he is entitled to TDIU solely due to his PTSD.  Given that the Board has increased the Veteran's disability rating to 70 percent prior to May 22, 2015, the Veteran now meets the schedular requirement for entitlement to TDIU during the entire period of the claim.  The Veteran worked as a police officer for two years in 1975 and1976 and has held a significant number of jobs as a pipe fitter/welder until he injured his back in November 2002; he has not worked since that time and is considered disabled by SSA due to physical, nonservice-connected disabilities.  The evidence reflects that Veteran's ability to handle stress and control his temper has been difficult in the workplace.  He has acknowledged walking off of several jobs when he had an altercation or felt that supervisors were trying to micromanage him.  Although some of his jobs terminated due to lack of work, he indicated the majority of them ended because of his temper and irritability.  Significantly, the Veteran submitted as evidence in support of his claim a number of tax forms from a plethora of different jobs he has held throughout his life.  Although he has a college degree and has been described by medical professionals as having above-average intelligence, the Board does not find the Veteran is able to function within the structure and confines of an employment setting for a sustained period of time.

Consideration has been given to assigning staged ratings; however, the Board has determined that the criteria for a rating in excess of 70 percent have not been met at any time during the period on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered the Veteran's lay statements with regard to his claim and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran to be credible.  However, the Veteran's statements are not competent evidence to identify a specific level of disability to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

In this case, the manifestations of the Veteran's service-connected PTSD, as discussed above, are contemplated by the schedular criteria and his disability picture is not so unusual or exceptional in nature as to render the assigned 70 percent rating inadequate.  Ratings in excess of that assigned are provided for more severe psychiatric symptoms, but the medical evidence reflects that those symptoms are not present.  Therefore, the criteria for referral for an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board has considered the doctrine of reasonable doubt; however, the evidence weighs against a disability rating in excess of 70 percent throughout the period of the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Beginning June 7, 2006, and prior to May 22, 2015, a disability rating of 70 percent for PTSD, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning May 22, 2015, a disability rating in excess of 70 percent for PTSD is denied.

Beginning June 7, 2006, and prior to May 22, 2015, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends he has peripheral neuropathy, which is the result of exposure to Agent Orange while serving in the Republic of Vietnam.  

The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam War; therefore he is presumed to have been exposed to herbicide agents, such as Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014), 38 C.F.R. § 3.307(a)(6) (2016).  VA regulations provide a list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  Id.  Such diseases include early-onset peripheral neuropathy, which must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in order for a veteran to be entitled to a presumption of service connection.  Id.  However, when service connection on a presumptive basis is not warranted, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In June 2016, the Board reopened the Veteran's claim for entitlement to service connection for peripheral neuropathy and remanded it in order to obtain a new medical opinion.  Following a July 2016 VA examination, the examiner determined that there was no objective evidence to support an onset of peripheral neuropathy within one year of exposure; therefore, it is less likely than not caused by or related to any event in active service.  However, as noted above, just because the Veteran is not entitled to presumptive service connection does not mean he is precluded from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d at 1042.  Accordingly, on remand an addendum opinion must be obtained addressing whether the Veteran's currently diagnosed peripheral neuropathy is due to his active duty service, to include exposure to herbicide agents, such as Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from, if possible, the examiner who performed the July 2016 VA peripheral neuropathy examination.  If the July 2016 examiner is unavailable, then the opinion may be obtained from another qualified medical professional.

The medical professional is advised that exposure to herbicide agents, such as Agent Orange, is presumed.  The medical professional is also advised that even if there is no objective evidence that peripheral neuropathy manifested within one year of exposure to herbicide agents, service connection on a direct basis may still be warranted with evidence of actual direct causation.  Accordingly, a negative medical opinion based on no objective evidence of peripheral neuropathy within one the last exposure to herbicide agents is invalid.

Following a thorough review of all the medical and lay evidence of record, the medical professional must state whether it is at least as likely as not (50 percent probability or higher) that the Veteran's peripheral neuropathy is etiologically related to his active duty service, to include as due to exposure to herbicide agents, such as Agent Orange.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., etiology) as it is to find against the conclusion.

A complete rationale for the opinion must be fully explained with a complete discussion of the pertinent evidence of record, as well as the medical principles involved, which led the medical professional to his or her conclusion.  If the medical professional cannot provide an opinion without resorting to speculation, he or she must indicate why this is so.

2.  Then, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


